Citation Nr: 0903728	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO. 08-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from April 1945 to November 1946. 
The veteran died in 1998. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The 
appellant testified via videoconference at a Board hearing in 
August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

There is evidence of record indicating that relevant service 
records may have been destroyed in a fire at the National 
Personnel Records Center (NPRC). In instances where records 
in the government's custody are lost or destroyed, the law 
provides that VA has an increased responsibility to ensure 
that the claimant is informed as to the possibility of 
alternate sources to substantiate the service record. Garlejo 
v. Derwinski, 2 Vet. App. 619 (1992). VA's duty to explain 
its findings and conclusion is heightened in cases where 
service records are missing or destroyed. O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). It has also been held that 
where service records are missing or destroyed, VA must 
provide a thorough, "explanation to the [claimant] on how 
service records are maintained, why the searches undertaken 
constitute a reasonably exhaustive search, and why further 
efforts would not be justified." Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). The law also provides that where the service 
medical records are incomplete or presumed destroyed, VA not 
only has a heightened obligation to explain its findings and 
conclusions, but that it also has a heightened duty to 
consider the benefit-of-the-doubt rule. O'Hare at 367; Dixon 
at 263- 264.

In light of this heightened duty, the Board finds that 
additional notice is required. In Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court of Appeals for Veterans Claims 
(Court) held that in a claim for benefits for the cause of 
the veteran's death, VA's duty to notify under 38 U.S.C.A § 
5103(a) must include: (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.

In the instant case, although the appellant was sent a VCAA 
notice letter in July 2007, the letter did not include: (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected. Therefore, the Board finds that the matter 
of entitlement to service connection for the cause of the 
veteran's death must be remanded for VCAA notice in 
compliance with the holding in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

Additionally, the record reflects that the RO attempted to 
provide notice as to the requirements for a new and material 
evidence claim as mandated by 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) (2008). However, a 
March 2006 decision by the Court has expanded the information 
that must be provided to a claimant seeking to reopen a 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1, 9 (2006).

In Kent, the Court in part held that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that was necessary 
to reopen the claim and notifying the claimant of the 
evidence and information that was necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court further held that VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial. The record does 
not reflect that the appellant was provided notice that 
complies with the Kent ruling.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the RO/AMC will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. The appellant should be provided notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) (2002) and 38 C.F.R. § 
3.159(b) (2008) and the Court's decision 
in Kent, as above. Apart from any other 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) (2002) and 38 C.F.R. § 3.159(b) 
(2008), the RO should advise the appellant 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is necessary 
to establish entitlement to the underlying 
claim for the benefits sought. In doing 
so, the RO should advise the appellant of 
the element or elements required to 
establish service connection for the cause 
of the veteran's death that were found to 
be insufficient in the previous denial.

3. When the actions requested have been 
completed, The RO/AMC should undertake any 
other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




